Title: To George Washington from David Stuart, April 1784
From: Stuart, David
To: Washington, George



Dear Sir,
c.April 1784

I am sorry I was not at home yesterday, to have complied with your request, in sending a translation of the Chevalier’s letter by Mrs Washington. You will now recieve one of that, and of

Crajenschot’s—Monsr Perrin, to whom I shewed Dasmonts letter, tells me, that the Brother enquired after by them, passed thro’ town about a month ago—He took a minute of the Contents, to transmit, or take notice of to him, when he should have an opportunity; tho’, he thinks from the time, (it being the flourishing period of paper currency) in wc. the venture was made, it has been an unfortunate one; and, that the Brother is unable to make any return —The purport of the Vicounts letter, is, to inform you, that he was Coll of the regiment of Agenais, wc. acted with you at the siege of Yorck, and of the misfortune wc. detained him from being there; hoping you would be too just to add to this misfortune, by excluding him from the honor of an Order, that would be granted to so many of his regiment, and that Count Rochambeau would not admit him, without a line from you. He further adds, the Ch[evalie]r Lucern would interest himself with you, in his behalf his letter is dated at Paris, 15th January—84; and he signs himself Coll of the Saintonge infantry.I am Sir, with the greatest respect Your Obedt Hble Servt

D: Stuart

